Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lennie Bersh on 8/15/2022.

The application has been amended as follows: 
31. (Amended) The portable computing device of Claim 2, wherein the computer instructions comprise at least one second computer instruction that is stored in the non-transient computer media of the portable computing device after the user session is established; and wherein, when the at least one processor executes the at least one second computer instruction, the portable computing device is programmed to display, during the user session, the at least one user-specific app-like graphical user interface related to the event.
Allowable Subject Matter
Claims 1-31 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 21 and 26 are direction towards a system, portable device and corresponding method for displaying information related to an event on a portable device.
US 2006/0167997 (Forstadius) teaches a system in which live information is displayed on a portable device based on a request comprising information on the user or event, as well as capabilities of the portable device being used by said user (see paragraphs 7, 41, 50, 63, 67 and 84).
However Forstadius fails to teach various features recited in claims 1, 21 and 26. It is the examiner’s belief that these missing features collectively render a non-obvious inventive step over Forstadius.  All other pending claims depend on claims 1, 21 and 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641